Case 7:20-cv-00104-EKD-JCH Document 62 Filed 09/21/21 Page 1 of 11 Pageid#: 340




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 PRINCEO LAQUAN BROOKS,                       )
      Plaintiff,                              )       Civil Case No. 7:20-cv-00104
 v.                                           )
                                              )       By: Elizabeth K. Dillon
 MARTIN KUMER, et al.,                        )           United States District Judge
     Defendants.                              )


                                  MEMORANDUM OPINION

        Plaintiff Laquan Brooks is an inmate at the Albemarle-Charlottesville Regional Jail

 (“ACRJ”). Proceeding pro se, he filed his initial complaint pursuant to 42 U.S.C. § 1983,

 naming as defendants ACRJ, Col. Martin, Kumer, and C/O Thomas. The court conducted an

 initial review of the complaint, pursuant to 28 U.S.C. § 1915(e)(2), and determined that Brooks’s

 initial complaint was subject to dismissal as pled. The court granted Brooks an opportunity to

 amend his complaint.

        Brooks filed his amended complaint, alleging claims against Superintendent Martin

 Kumer, Correctional Officer Joseph Thomas, and Physician Assistant Johanna Claasen. All

 three defendants have filed motions to dismiss. Thomas and Claasen have submitted their

 affidavits with exhibits including medical records. Brooks has also submitted evidentiary

 exhibits including medical records and other documents.

                                    I. BROOKS’S CLAIMS

        At about 7:30 p.m. on the evening of January 6, 2020, Brooks was returning to his cell at

 ACRJ. Defendant Thomas was conducting rounds and closed the hydraulic door to Brooks’s

 cell. The hydraulic door is remotely controlled by correctional officers who stand in the hallway

 and observe through a windowed door. Correctional officers are trained and required to give

 advance warning of door closings. The parties dispute whether Thomas had announced he was

                                                  1
Case 7:20-cv-00104-EKD-JCH Document 62 Filed 09/21/21 Page 2 of 11 Pageid#: 341




 closing the cell door. Brooks alleges that Thomas did not give advance notice, whereas Thomas

 maintains he verbally announced the door closure.

        When Thomas closed the hydraulic door, three of Brooks’s fingers were caught in the

 door, but Brooks was able to extricate them. Brooks’ right fifth digit (pinky finger) was

 fractured. The fracture is variously described in Brooks’s medical records as a small avulsion

 fracture or ligamentous calcification, or elsewhere as an acute chip fracture.

        Brooks alleges that he immediately screamed and that he was in such severe pain that he

 urinated and defecated on himself. Brooks apparently had a change of clothes available to him

 because he alleges that he took five minutes to change out of his soiled clothing. (Amended

 Complaint, Dkt. No. 18, p. 11.) Brooks alleges he had to wait 20 to 30 minutes, until Thomas

 made his next round, to inform Thomas of his injury, and he complains that his cell lacked an

 emergency call button.

        Thomas avers that he heard nothing after he remotely closed Brooks’s cell door. Thomas

 agrees that he made rounds shortly thereafter and that Brooks informed Thomas of the finger

 injury at about 7:18 p.m. Brooks alleges he made Thomas aware that he had defecated and

 urinated on himself and that Thomas stated he would bring a change of clothing. Brooks alleges

 Thomas did not bring the (replacement) change of clothing that night. Thomas agrees that

 Brooks did request a change of clothing, but he maintains that Brooks did not mention soiling

 himself and that Brooks did not notice any smell. Thomas prepared an incident report on

 January 15, 2020.

        The parties agree that Thomas informed the nurse on duty (Oprandy) and that the nurse

 evaluated Brooks’s injury that evening. The nurse emailed Defendant Claasen that evening,

 informing Claasen that Brooks was unable to flex his injured finger and that the nail bed was



                                                  2
Case 7:20-cv-00104-EKD-JCH Document 62 Filed 09/21/21 Page 3 of 11 Pageid#: 342




 discolored. Brooks alleges that the nurse also relayed her opinion that Brooks either caused or

 exaggerated his injury, and that her opinion caused some delay in his treatment.

         On January 7, 2020, Claasen ordered an X-ray. Brooks alleges he was scheduled to be

 seen by Claasen the morning of January 7, 2020, but this did not happen. Instead, Claasen saw

 Brooks on January 8, 2020, at which time she evaluated Brooks, drained a small amount of blood

 to relieve pain under the fingernail and ordered medical tape so that Brooks could immobilize the

 pinky finger by taping it to his ring finger. The X-ray was taken the same day, and Brooks was

 informed of the results (small avulsion fracture). On January 10, 2020, Claasen consulted with a

 medical provider who approved ibuprofen for Brooks’s pain.

         Claasen referred Brooks for further evaluation at the University of Virginia Hand Center

 (UVHC), which occurred on January 13, 2020. UVHC advised that Brooks should wear a splint

 for six weeks and prescribed medical tape and Trazodone (a serotonin modulator for treatment of

 depression). Brooks was seen again at UVHC on March 4, 2020, at which time it was

 determined that Brooks’s finger lacked 30 degrees of flexion and that he should continue

 wearing a splint for another six weeks and continue with Trazodone. Brooks was seen again at

 UVHC on June 8, 2020, at which time his finger was still lacking 15 degrees of flexion. 1 He was

 directed to wear the splint only at night for another three weeks. UVHC indicated that surgery

 might be considered at some future date, if Brooks’s condition worsened. There are no

 subsequent medical records in the court’s record.

         Brooks makes claims against Defendant Kumar for failure to train (which Brooks

 characterizes as an Eighth Amendment claim), failure to protect, vicarious liability, improper

 training, and failure to adequately warn of the door danger in Spanish language materials, not


         1
            Brooks received another X-ray and medical attention in May 2020 for a separate injury to his right hand,
 incurred in a fight.

                                                          3
Case 7:20-cv-00104-EKD-JCH Document 62 Filed 09/21/21 Page 4 of 11 Pageid#: 343




 just English language (Counts 1-4, and 15). Brooks alleges claims against Defendant Thomas

 based on Thomas’s alleged failure to announce the closing of the hydraulic door, failure to

 provide timely medical care, and failure to bring clean clothes (negligence, 14th Amendment

 deliberate indifference, failure to protect, 8th Amendment cruel and unusual punishment) (Counts

 5-9, 13, 14). Brooks alleges claims against Defendant Claasen based on delay in treatment, in

 that Brooks alleges the medical attention he received on January 8, 2020, should have occurred

 on January 7, 2020. (Counts 10, 14.) Finally, Brooks alleges claims against all defendants for

 deliberate indifference to his serious medical needs and for emotional distress based on Brooks’s

 allegation he was ridiculed by inmates because he could not wipe himself clean. (Counts 11,

 12.)

                                      II. LEGAL STANDARD

        Defendants have filed motions to dismiss pursuant to Rule 12(b)(6) of the Federal Rules

 of Civil Procedure. According to Rule 12(d), if matters outside the pleadings are presented to

 and not excluded by the court, a Rule 12(b)(6) motion must be treated as one for summary

 judgment under Rule 56. All parties must be given a reasonable opportunity to present all the

 material that is pertinent to the motion.

        Claasen and Thomas have submitted their affidavits with their motions to dismiss. They

 have each appended documentary exhibits to their affidavits, including Brooks’s medical records

 and an incident report. For his part, Brooks has incorporated and/or appended evidentiary

 documents with his amended complaint and his response to the motion to dismiss, including

 copies of his medical records with his notes on them, excerpts from the ACRJ inmate handbook,

 and a warning sticker advising caution. The parties have thus been given reasonable opportunity




                                                 4
Case 7:20-cv-00104-EKD-JCH Document 62 Filed 09/21/21 Page 5 of 11 Pageid#: 344




 to present all the material that is pertinent to the motions. The court will therefore treat

 defendants’ motions as motions for summary judgment under Rule 56.

        Under Rule 56, summary judgment is proper where “there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

 genuine issue of material fact exists only where the record, taken as a whole, could lead a

 reasonable jury to return a verdict in favor of the nonmoving party. Ricci v. DeStefano, 557 U.S.

 557, 586 (2009). In making that determination, the court must take “the evidence and all

 reasonable inferences drawn therefrom in the light most favorable to the nonmoving party.”

 Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en banc).

        A party opposing summary judgment “may not rest upon the mere allegations or denials

 of his pleading, but … must set forth specific facts showing that there is a genuine issue for

 trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Moreover, “[t]he mere

 existence of some alleged factual dispute between the parties will not defeat an otherwise

 properly supported motion for summary judgment.” Id. at 24-48. Instead, the non-moving party

 must produce “significantly probative” evidence from which a reasonable jury could return a

 verdict in his favor. Abcor Corp. v. AM Int’l, Inc., 916 F.2d 924, 930 (4th Cir. 1990) (quoting

 Anderson, 377 U.S. at 249-40).

                                         III. DISCUSSION

 A. Defendants are entitled to summary judgment as to all constitutional claims for
    inadequate medical care.

        Brooks has alleged claims against all defendants, and individually against Claasen and

 Thomas, for inadequate medical care constituting deliberate indifference to his serious medical

 needs. In order to state an Eighth Amendment claim based on the denial of medical care, a

 plaintiff must demonstrate that the defendant’s actions (or failure to act) amounted to deliberate

                                                   5
Case 7:20-cv-00104-EKD-JCH Document 62 Filed 09/21/21 Page 6 of 11 Pageid#: 345




 indifference to a serious medical need. See Estelle v. Gamble, 429 U.S. 97, 106 (1976). This

 requires a showing of two elements. First, the plaintiff must provide evidence showing that he

 suffered from an objectively serious medical need. A “serious medical need” is “one that has

 been diagnosed by a physician as mandating treatment or one that is so obvious that even a lay

 person would easily recognize the necessity for a doctor’s attention.” Iko v. Shreve, 535 F.3d

 225, 241 (4th Cir. 2008); see also Hudson v. McMillian, 503 U.S. 1, 9 (1992) (explaining that the

 requirement that a particular medical need be “serious” stems from the fact that “society does not

 expect that prisoners will have unqualified access to health care”).

          Second, to show deliberate indifference, the plaintiff must show that, subjectively, the

 defendant was aware of the need for medical attention but failed to either provide it or ensure the

 needed care was available. See Farmer v. Brennan, 511 U.S. 825, 837 (1994). “Medical

 malpractice does not become a constitutional violation merely because the victim is a prisoner.”

 Estelle, 429 U.S. at 106. Instead, the defendant’s disregard for the plaintiff’s medical condition

 must have been “so grossly incompetent, inadequate, or excessive as to shock the conscience or

 to be intolerable to fundamental fairness.” Jackson v. Sampson, 536 F. App’x 356, 357 (4th Cir.

 2013).

          On the record before the court, Brooks cannot satisfy either prong of the deliberate

 indifference standard. As this court noted in its initial assessment of Brooks’s complaint, it is far

 from clear that a broken finger would constitute a sufficiently serious medical condition so as to

 satisfy the objective element of the Estelle test. Indeed, “[n]umerous courts have held that a

 broken finger is generally not a sufficiently serious medical need to support an Eighth

 Amendment violation.” Jacobs v. Wilson, No. 3:13-cv-89, 2014 WL 3700553, at *5 (N.D.

 W.Va. July 24, 2014) (collecting authority); but see Thompson v. Clarke, 7:17-cv-00111, 2018



                                                   6
Case 7:20-cv-00104-EKD-JCH Document 62 Filed 09/21/21 Page 7 of 11 Pageid#: 346




 WL 4689474, at *5 (W.D. Va. Sept. 28, 2018) (acknowledging the authority so holding, but

 concluding there was a dispute of fact as to whether the objective prong was satisfied where the

 plaintiff suffered “more than a mere broken finger”; his injuries included “a finger fracture, a

 dislocated finger, bruises, and emotional distress”).

        The treatment plan that Brooks received from UVHC mitigates against a finding that

 Brooks’s finger injury was sufficiently serious to support an Eighth Amendment claim. UVHC

 advised Brooks to wear a splint full time for six weeks, and ordered Trazodone but not additional

 pain medication. At Brooks’s next visit, two months later, UVHC advised continued use of a

 splint. At Brooks’ third visit, three months after that, UVHC advised the splint could be limited

 to night use for another six weeks, and that surgery might be contemplated if Brooks’s condition

 worsened. This course of treatment, in and of itself, seems to indicate that Brooks’s medical

 condition was not especially urgent, nor serious, nor disproportionate to the care that Brooks

 actually did receive from prison providers. Even if an especially severe finger injury, or an

 injury that is more complex and extensive than a single broken finger, might constitute a serious

 medical need, that was not Brooks’s situation. Brooks’s fractured finger was not a serious

 medical need.

        Even if Brooks had satisfied the first prong of the Estelle test, he does not meet the

 second prong, as to any of the defendants. When Thomas became aware of the finger injury, he

 took action to obtain medical attention for Brooks by informing the on-duty nurse to attend to

 Brooks. When Claasen became aware of the finger injury, she ordered an X-ray, drained blood

 to relieve pain, ordered tape so that Brooks could immobilize the finger, contacted a provider

 who ordered ibuprofen pain medication, and arranged for off-site medical attention. Claasen

 took these measures in a timely manner, relative to the apparent degree of urgency. There is no



                                                  7
Case 7:20-cv-00104-EKD-JCH Document 62 Filed 09/21/21 Page 8 of 11 Pageid#: 347




 allegation that Defendant Kumer was even made aware of the finger injury, nor that he failed to

 take (or needed to take) any specific action to secure appropriate medical attention for Brooks.

 None of the defendants disregarded Brooks’s medical condition, nor showed any gross

 incompetence nor shockingly inadequate attention to the need for care. Accordingly, this court

 will dismiss Counts 92, 10, 11, 12, 13 and 14 of the amended complaint.

 B. Thomas is entitled to summary judgment as to Brooks’s other constitutional claims
    alleged against him.

          Brooks alleges a Fourteenth Amendment deliberate indifference claim against Thomas

 for the alleged failure to announce the closure of the hydraulic door (Counts 6 and 7), as well as

 a claim for failure to protect (which is understood to fall within the aegis of the Eighth

 Amendment) (Count 8), and an Eighth Amendment claim for cruel and unusual punishment for

 the alleged failure to bring clean clothes (Count 9).

          The Eighth Amendment protects prisoners from cruel and unusual living conditions.

 Rhodes v. Chapman, 452 U.S. 337 (1981). To prove a constitutional claim related to an unsafe

 prison condition, plaintiff must show that the defendant prison official acted with deliberate

 indifference – that he or she knew, subjectively, the condition presented a substantial risk of

 serious harm and nevertheless failed to take “reasonable measures” to alleviate it. Farmer, 511

 U.S. at 837. Simple negligence by officials, in failing to predict that a piece of prison equipment

 might cause an inmate physical injury, simply does not give rise to any constitutional claim

 actionable under § 1983. See, e.g., County of Sacramento v. Lewis, 523 U.S. 833, 849 (1998)

 (“[T]he Constitution does not guarantee due care on the part of state officials; liability for

 negligently inflicted harm is categorically beneath the threshold” of constitutional protections).


          2
             Count 9 alleges an Eighth Amendment violation based on both Thomas’s alleged (and facially disproven)
 failure to call the nurse, as well as Thomas’s failure to bring a change of clothes. As discussed infra, Count 9 fails
 on the latter point as well. Count 9 is dismissed in its entirety.

                                                           8
Case 7:20-cv-00104-EKD-JCH Document 62 Filed 09/21/21 Page 9 of 11 Pageid#: 348




        Thomas disputes the allegation that he did not announce the closure of Brooks’s

 hydraulic door. Even if a fact-finder were to resolve this factual dispute in Brooks’s favor and

 find that Thomas failed to give warning that he was closing the hydraulic door, there is nothing

 in the record to show that this was done deliberately. Brooks has no constitutional claim against

 Thomas for negligent failure to announce the closure. Accordingly, the court will dismiss

 Counts 6 and 7 of the amended complaint.

        A constitutional “failure to protect” claim usually refers to a situation where prison

 officials fail to protect prisoners from harm at the hands of other prisoners. See Farmer, 511

 U.S. at 832. Brooks has not alleged any sort of harm befell him at the hands of other prisoners.

 Therefore, the court interprets Brooks’s claim at Count 8 as essentially re-stating the claims

 Brooks makes at Counts 6 and 7 regarding Thomas’s alleged failure to provide warning of the

 impending door closure. The court will dismiss Count 8 of the amended complaint for the same

 reasons that Counts 6 and 7 are dismissed.

        Brooks’s Eighth Amendment claim that Thomas’s failure to bring another set of clean

 clothes the night of January 6, 2020, constitutes cruel and unusual punishment, is facially trivial

 and unsupportable. Accepting as true Brooks’s own account, he had already changed into clean

 clothes after he soiled the clothes he was wearing when the door closed on his finger. If another

 set of clean clothes was not immediately delivered to Brooks, this does not rise to the level of

 any constitutional violation. See County of Sacramento v. Lewis, 523 U.S. at 849. Accordingly,

 the court will dismiss remaining this aspect of Count 9 of the amended complaint. All claims

 against Defendant Thomas are dismissed.




                                                  9
Case 7:20-cv-00104-EKD-JCH Document 62 Filed 09/21/21 Page 10 of 11 Pageid#: 349




  C. Kumer is entitled to summary judgment as to Brooks’s other constitutional claims
     alleged against him.

         Brooks alleges that Defendant Kumer failed to train his staff as a whole and to make sure

  that each and every employee is properly trained in regard to his or her duty, and that Thomas

  specifically was not properly trained, and that this makes Kumer vicariously liable for the actions

  of his employees including Thomas and Claasen (Counts 1, 3, 4). Brooks alleges that Kumer

  failed to ensure Brooks’s safety and failed to post warning and caution signs, including Spanish

  language versions of warning signs and inmate handbooks. (Counts 2, 15.)

         To impose liability on a supervisor for a failure to train subordinates, a plaintiff must

  plead and prove that 1) a subordinate actually violated the plaintiff’s constitutional rights; 2) the

  supervisor failed to properly train the subordinate, thus illustrating a supervisor’s “deliberate

  indifference” to the rights of violated by the subordinate; and 3) the failure to train actually

  caused the subordinate to violate the plaintiff’s rights. Brown v. Mitchell, 308 F. Supp. 2d. 682,

  701 (E.D. Va. 2005) (citing City of Canton v. Harris, 489 U.S. 378, 388-92 (1989)). Other than

  generalized and speculative allegations that Kumer failed to train employees including Thomas

  and Claasen, Brooks does not identify any evidence of any specific act or omission by Kumer

  that violated Brooks’s rights. Moreover, as Brooks has not shown that Thomas or Claasen

  actually violated Brooks’s constitutional rights, Brooks fails to satisfy the first element set forth

  in Brown. Accordingly, the court will dismiss Counts 1, 3 and 4 of the amended complaint.

         With his amended complaint, Brooks provides a copy of a sticker that hangs or is posted

  on all main doors such as stairways and hallways but is not in cells or outside of cells. The

  sticker advises prisoners with bold “! CAUTION !” headers: “DO NOT ATTEMPT TO STOP

  OR CATCH THE DOOR WHEN IT IS CLOSING! HAZARD OF SMASHING FINGERS &

  HANDS.” Brooks thereby demonstrates that prisoners are warned of door hazards. Brooks

                                                    10
Case 7:20-cv-00104-EKD-JCH Document 62 Filed 09/21/21 Page 11 of 11 Pageid#: 350




  alleges these posted warning stickers were insufficient, that additional warnings should have

  been provided in the inmate housing units and in the inmate handbook, and that the inmate

  handbook should be printed in Spanish as well as English so that everyone can be protected

  equally. Brooks claims these omissions constitute negligence. Even if this claim were

  generously interpreted as an attempt to state a Fourteenth Amendment deliberate indifference

  claim against Kumer, the claim must fail because Brooks has implicitly demonstrated that Kumer

  (if indeed Kumer was responsible to post the stickers) was not deliberately indifferent. Rather,

  whoever posted the stickers did undertake to warn prisoners to stay clear of the doors. Finally,

  as Brooks is clearly proficient in English, the question whether or not warnings should be

  provided in Spanish, as well as English, has no relevance to any claim made by Brooks.

  D. The court will decline to exercise jurisdiction of Brooks’s state law claims.

         To the extent that any of Brooks’s claims can be interpreted as state law tort claims, the

  court declines to exercise jurisdiction over them in light of the dismissal of his federal claims.

  See 28 U.S.C. § 1367(c)(3).

                                          IV. CONCLUSION

         For the foregoing reasons, the court will grant summary judgment, pursuant to Rule 12(d)

  and Rule 56 of the Federal Rules of Civil Procedure, in favor of Kumer, Claasen, and Thomas as

  to Brooks’s federal claims. Any state law claims will be dismissed pursuant to 28 U.S.C. §

  1367(c)(3).

         An appropriate order will be entered.

         Entered: September 21, 2021.

                                                 /s/ Elizabeth K. Dillon
                                                 Elizabeth K. Dillon
                                                 United States District Judge


                                                   11
